Per Curiam.
This is plaintiff’s rule for new trial in an automobile accident case, the jury having rendered a verdict of no cause of action in favor of both defendants, and it is argued in support of the rule that the verdict was against the weight of the evidence.
Plaintiffs were riding in Koss’ car on the night of February 24th, 1927. They were proceeding south on? Broadway in Bayonne. When they reached Forty-fourth street the car of the defendant Lawler, coming from the right, collided with the right side of the Koss ear. The two defendants endeavored to place the responsibility for the accident on each other, and, *220if the conduct of the two drivers constituted the whole of the case, it might be argued with force that the jury made a mistake in exonerating both; such accidents do not usually occur without fault in someone. There was, however, more in the-case; there was a sharp question as to whether the plain-tiffs were invitees or mere licensees in the car of Koss. Their own evidence shows that they were anxious to get to a theatre and that they went into Koss’ store while the latter’s car was standing in front, instead of taking a bus as they had intended. Whether they asked Koss to take them down or Kossinvited them to ride down in his ear was disputed. In the circumstances we think the jury may justly have concluded that the collision was due to the negligence of Koss and have-exonerated Lawler, but that it might also, with fidelity to-the evidence, have found that the plaintiffs were in the Kossear by their own invitation, and, therefore, that Koss, though negligent, was not liable to them as licensees in the absence-of willful wrong.
The rule is discharged.